﻿At the outset, I should like to convey to you. Sir, on behalf of my delegation, my most sincere congratulations on your election to the presidency of this session. I am confident that your experience and competence will enable us to achieve the best possible results. Our pleasure at your election is all the greater because you belong to a friendly country which maintains strong relations with ours. In wishing you every success in your difficult task I reassure you that my delegation intends to co-operate closely with you in order to contribute to the success of the session.
I take this opportunity to express also our appreciation and gratitude to Mr. Peter Florin for his competent, indeed superb, handling of the work of the forty-second session.
We wish, too, to pay a tribute to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, who has made strenuous efforts to strengthen the role of the Organization and played a prominent part in the international efforts which led to the solution of some of the most complex political questions. The forty-third session of the General Assembly is taking place at a time when the world is beset with crises and new conflicts are added to the old ones. Thanks to the work of our Organization, we are witnessing some positive indications and developments which make us hope for true detente in international relations.
In spite of this optimism, we have, as an international gathering, to admit that the actual capability of the Organization suffers from numerous limitations because of the pressures exerted by certain States. Accordingly, it is incumbent on us strongly to support the existence and continuation of the Organization. We should all support its noble purposes, because we believe that it is still the only forum through which the hopes of peace-loving peoples and international peace and security can be realized.
We live in an era in which anxiety about our destiny combines with hope for the future. The continuation and viability of the Organization, in spite of difficulties and conspiracies throughout its existence, together with its success in maintaining some level of efficiency and independence, augur well and justify our optimism. On the other hand, the persistence of colonialism and apartheid in Palestine and South Africa, exploitation, oppression, dominance, hegemony and occupation are causes foe anxiety and trepidation. Worse still, poverty, hunger, backwardness and illiteracy have been sources of suffering for roost human beings. The cries of the oppressed, tortured and displaced ring out on high, showering curses on imperialists, racists, opportunists and warmongers. That some regimes based on occupation, usurpation, genocide and apartheid have their place in the world community today and enjoy support clearly proves that some Powers treat the Charter of the Organization with contempt. However, these regimes are given political support and unlimited material support by certain super-Powers. There is no doubt that during the life of the Organisation great historic achievements have been accomplished in the fields of decolonization and resisting fascism and racism but hotbeds of tension still abound in many parts of the world} as new wars and conflicts have broken out the freedom and sovereignty of many States have been threatened, and many peoples have suffered from the scourge of occupation, injustice, hegemony and dependence.
A quick look at the current international situation and the agenda for this session shows that what has been accomplished so far is not enough, and that what has to be done requires a collective international will to address vigorously the prejudices of the few who refuse to uphold the principles of justice and peace, those imperialists who adopt a policy of force, threats, hegemony and terrorism to achieve their own ends, using all unlawful means, such as war, terrorism, interference in the internal affairs of States, invasion, aggression, occupation and economic blockade.
A large number of States represented here have been subjected to these practices. I remind the Assembly of the flagrant barbaric aggression perpetrated by the United States of America against my country in the spring of 1986. That aggression was condemned by world public opinion at the time and by the Assembly unanimously in its resolution 41/38 of 20 November 1986, which recognized the right of our people to receive appropriate compensation for the great losses incurred.
It gives me pleasure to commend all those States which sponsored or supported that resolution, we take it that their positive and honourable stand not only strengthens our valid position, but also represents a victory for the principles of justice, righteousness and peace enshrined in the Charter of our Organization. As the American attack against Libya is one of the items on the agenda this session, we call upon all peace-loving States to reiterate their condemnation of that aggression and to support the lawful demands of our people to receive immediate and appropriate compensation for the human and material losses incurred.
In this connection, we emphasize that the attack should not be regarded as a purely Libyan affair, for it affects the entire international community, inasmuch as it encroaches upon the spirit and principles of the Charter. If Libya fell victim to the aggression then, it was not the first victim, and it will not be the last. That aggression is a link in the chain of persistent American practices against peoples fighting for their freedom, independence and sovereignty. It is also a component of the imperialist scheme that I have just mentioned. It is even a component of the approach of the foreign policy of the United States of America. What is happening in Central America, where the peoples of Panama and Nicaragua are subjected to the vilest kinds of blackmail and threats, provides irrefutable evidence of what I am saying.
The Organization's role can be truly strengthened only by a review of provisions of the Charter which have crippled some of the main organs responsible for maintaining international peace and security. Some of those provisions have not kept pace with the profound global changes which have taken place since 1945. The international situation in 1945 was completely different from today. The Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization should be aware of this fact. Its recommendations should be bold with regard to those provisions whose application has hampered the most important role of the Organization. I refer, in particular, to the right of veto enjoyed by a few States, which some of them have exploited to foster aggression, occupation, invasion and terrorism. My country took the initiative in calling for a thorough review of that privilege. It reaffirms its position and calls upon all Member States to consider the issue in an objective manner.
The question of Palestine - of the Arab people of Palestine - has absolute priority among my country's concerns. It is the question of an entire people who have been displaced, from their homeland, whose land has been usurped and who are subjected to the worst forms of discrimination, oppression, torture and genocide by a clique that has been assembled, financed armed and supported for that purpose. We share the belief of the Palestinian people, and all peace-loving nations, that the main question in the world today is that of progress and peace - but this cannot be achieved without freedom and justice. There can be no progress without freedom, and no peace without justice.
How can we think of progress and peace in a world where the largest State does not hesitate to finance the steady extermination of a tiny people in order to implant an alien in its land, its fields and houses?
In the past 40 years this distinguished Assembly, the Security Council and other organs of the United Nations have adopted hundreds of resolutions recognizing the legitimate and inalienable rights of the Palestinian people to return to their country, and to achieve self-determination. In spite of this confirmed international recognition, the Arab Palestinian people are still deprived of all their human and political rights because of the obduracy and arrogance of the occupying racist Zionist entity and these who created and foster it, disregarding all values and treating all instruments with blatant contempt.
The persistence of the United States, in particular, in providing unlimited support to this racist regime is the main reason for the continued plight of the Palestinian people.
The United States, which is a permanent member of the Security Council and is thus presumed to take the lead in establishing and maintaining international peace and security, is the Power that protects the Zionist entity and defends its membership of the United Nations, in the knowledge that that entity is defending aggression, occupation and falsehood. Accordingly, from our point of view, it remains the main indeed the only, obstacle in the way of all international efforts to find a just solution to the question of Palestine. The great patience of the Palestinian people should not be regarded as gradual recognition of a fait accompli or of submission to it, or as a sign that they have forgotten four decades of injustice and oppression. People have good memories, and falsehood is destined to vanish, however long it may last. Allah, the Almighty, says, in the Glorious Koran:
"And Allah will wipe out the lie and vindicate the truth by his words,"
and
"Nay, but we hurl the true against the false, and it doth break its head and it vanishes." (The Holy Koran, ХXI24 and XXI 118)
We have lived to see falsehood armed to the teeth with the most up-to-date and devastating weapons, staggering under the blows of the unarmed Palestinian people, who have nothing with which to fight except the stones of their land, covered with their blood and mixed with the bones of their women and children. It looks as if solid stones long subjected to the injustice of the usurper have risen to acquire the power of bombs and rockets, and the atoms of these stones have come to life. Thus, the uprising of this brave people has shown that deeds speak louder than words. It has stressed to us all that right endows the weak with strength, that the technology of injustice cannot subdue. The Arab poet says:
"Right at the hands of the just is elevated.
As a sword acts when brandished.
Whatever lies are used to tarnish right.
It must one day be seen shining bright."
This uprising has stunned the occupying Power and its supporters. It has reminded everyone of the human tragedy and the grave injustice. It has also underlined the fact that all deals up to now - peace initiatives as well as unilateral agreements - have been unable to provide any basis either for peace or for a just solution. 
We applaud our Arab people in Palestine for their heroic and honourable stand and their magnificent struggle. We reiterate our complete support for their blessed uprising and place all our capabilities at their disposal. The United Nations, which, nearly 40 years ago, was manipulated by imperialists in an attempt to confer legality on the racist Zionist entity, is called upon today to take concrete measures to remedy its historic blunder.
What is taking place in occupied Palestine cannot be considered in isolation from what is happening in southern Africa,  he Powers that firmly implanted the racist entity in Palestine are the same ones that created the racist regime in southern Africa. The daily racist practices from which the peoples of South Africa and Namibia suffer are the same as those experienced by the Palestinian people. The two regimes are identical. Could it be said. Indeed, that they differ in any way? The establishment of the apartheid regime in South Africa is yet another example of the historical hardships and tragedies to which peoples have been subjected by the colonialist and imperialist movement. The United Nations should shoulder the historic responsibility of combating the evils of apartheid.
The problems of Namibia cannot be resolved except by enabling the Namibian people to exercise self-determination and achieve complete independence under the leadership of the South West Africa People's Organization (SWAPO), pursuant to United Nations resolutions, especially Security Council resolution 435 (1978), which represents the legal basis of international consensus on Namibian independence.
The- Pretoria regime has colonized South Africa and Namibia, oppressed the black majority and striven to exterminate it. It also threatens the security and Integrity of neighbouring African States. It is emulated by its twin regime in occupied Palestine, but it cannot be compelled to yield to the will of the international community except through the application of immediate and comprehensive sanctions. We regard the refusal of certain Powers, and the reluctance of others, to apply sanctions as the main obstacle facing international efforts to put an end to the most abhorrent racist regime in modern history.
We in Libya support the just struggle of the peoples of South Africa and Namibia for independence and human dignity. We commend the brave steadfastness of the front-line African States and declare our complete solidarity with them in their efforts to achieve the common goal of putting an end to the apartheid regime in Pretoria.
The collaboration between the colonial regimes in Palestine and Pretoria is an undeniable fact of great significance. As this international Assembly condemned the apartheid policy in South Africa as the most odious form of racial discrimination, so it condemned Zionism, regarding it as a form of racism and racial discrimination. This condemnation and this judgement are embodied in the historic General Assembly resolution 3379 (XXX), which has been a prominent landmark and an honourable and brave utterance by the United Nations in combating racism and racial discrimination. I refer to that resolution in order to refresh memories in this international assemblage, appeal to its conscience, and urge it to be wide awake so that it may address attempts to obscure the truth and confer justice and goodness on falsehood.
Strengthening security and co-operation in the Mediterranean Sea zone ranks high among the concerns of my country, which has always supported all regional and international efforts to this end. Our interest in this issue is based on our conviction that the security o£ the region is related not only to peace, security and co-operation in Europe and Africa, but also to international peace and security. This region has become one of the most dangerous areas of tension in the world# owing to its occupation by certain imperialist Powers which are determined to change it into a permanent base for foreign naval fleets, an arena for provocative military manoeuvres, acts of naval and air piracy and a launching pad for direct aggression against some States bordering on the Mediterranean Sea.
True security and co-operation in the Mediterranean region can be brought about only through the intensification and co-ordination of the efforts by all States bordering on the Sea, through collective measures on their part to call for the immediate withdrawal of foreign fleets and the dismantling of military bases, and through the promotion of dialogue and understanding among all the parties with a view to achieving this end. In this context, we should like to endorse the final communiqué of the Foreign Ministers of the non-aligned countries at their special meeting held in Havana in May 1988. We welcome anew the agreements at Beriouni on the continuation of contacts between the non-aligned countries bordering on the Mediterranean Sea and the European States in that region.
The Organization of African Unity (OAU), to which we are proud to belong and which is considered one of the largest and most important regional entities in the world, plays an active part in strengthening international peace and security. The peoples of that organization have long-standing historical links to one another and have also been subjected to long and continuous suffering from imperialism, occupation and foreign interference. My country has played a leading role in defending the unity and cohesion of that organization, and has championed the slogan "Africa for Africans". Some imperialist Powers, however, were not happy about this, and worked constantly to cripple the organization and disrupt the ranks of its members. But the African peoples have risen above these manoeuvres, which ultimately failed despite their occasional limited and ephemeral successes.
Out of this spirit, and from the belief of Libya and its Revolutionary Command that all the problems of the African continent should be solved within it and through its own organization, and out of his awareness of its responsibility for solving internal African problems. Colonel Mu'Ammar Qaddafi, the leader of the Revolution, took the initiative of declaring, on the twenty-fifth anniversary of the OAU, Libya's recognition of the present Government of Chad, and expressed Libya's readiness to offer all aid and support to the Chadian people and the restoration of full diplomatic relations between the two countries. This was an indication of our good will and firm determination to forestall all imperialist attempts to escalate the crisis.
We would like to assure the General Assembly, and our African brothers in particular, that we abide by what we have already communicated and that a joint communiqué was issued yesterday to restore diplomatic relations with Chad, confirming our willingness to restore peace and co-operation and to settle disputes by peaceful means.
For a long time, my country was subjected to abhorrent fascist invasion, occupation and colonization, which cost hundreds of thousands of our inhabitants their lives. It was also an arena for major military operations in the Second World War, during which Libya lost large numbers of innocent civilians. My country still faces the problems of the aftermath of this war as a result of the surplus materiel and mines left by the warring parties on Libyan soil. My country took the initiative of raising this question at the international level a few years ago. Many resolutions were adopted concerning this problem, in which States responsible for deploying this debris were called upon to provide necessary information, help in its removal, and pay for the material and human losses inflicted. Nevertheless, the States concerned have not co-operated in any positive way and are still reluctant to implement the relevant decisions of international forums. We therefore renew our appeal to the international community to take appropriate measures to ensure that an urgent solution to this problem will be found.
We are aware of the international community's growing concern at terrorist acts that result in loss of life, and we share its conviction that specific international criteria must be developed to ensure a clear distinction between outright terrorism, which must be eradicated, and the lawful and just struggles of peoples fighting against imperialism, racism and foreign domination and for self-determination and the defence of their freedom, their sovereignty, and their very existence.
Certain Powers prefer to see legitimate struggle as terrorism, whereas those same Powers are the sources of terrorism unleashed upon peoples as a main ingredient in the imperialistic policies and designs of these Powers. My country, which has constantly and as a matter of principle supported the cause of national liberation throughout the world, has itself fallen victim to State terrorism. Accordingly, we reaffirm our support for the convening of an international conference, under the auspices of the United Nations, to define the concept of terrorism.
Within the framework of our concern for human rights, and out of our belief in the importance of human freedom and dignity as the main ingredients of progress and development in any society, my country took historic and concrete steps in this field. These steps were crowned by the principal popular conferences in the Socialist People's Libyan Arab Jamahiriya with the proclamation of the Human Rights Document legalizing the true enjoyment of all civil, economic social and cultural rights in the Jamahiriya community.
We sincerely hope that these actions will contribute to the strengthening of human rights at the international level, especially as we shall be celebrating during this session of the General Assembly, here in this Hall, the fortieth anniversary of the Universal Declaration of Human Rights.
The Movement of Non-Aligned Countries, an enormous international assemblage encompassing the great majority of the members of the international community, is still a prominent and influential component in international relations. This Movement plays a prominent part in reducing tension and strengthening international peace and security. It is also a symbol of resistance on the part of peoples to their polarization by the super-Powers and their policies of hegemony, dominance and dependence. As a member of that movement and one which has great faith in its role and objectives, Libya commends anew the approach and achievements of the Movement and asserts its adherence to its principles. Libya hopes that the spirit of solidarity and integration will flourish among the members of the Movement, helping them to confront all expansionist, imperialist schemes.
Having followed the recent developments in the Gulf region with great concern, ray country welcomes the cease-fire and the agreement readied between the two war-weary Muslim States, Iraq and Iran, for the peaceful settlement of their problems. Libya, which has sincerely striven to stop this war ever since it began, is pleased to witness its imminent end and to see the Gulf area turn into a tranquil lake enjoying peace, security and stability, with the potential strengths of these two States channelled to face the real enemy that threatens our entire Arab and Muslim peoples, the Zionist enemy. We believe that true peace and security can be achieved in the area only with die withdrawal of all foreign military fleets from the Arabian Gulf.
In this connection, I should like to commend the sincere efforts made by the Secretary-General of the United Nations to put an end to that war.
My country, which has actively contributed to the efforts to solve the Cyprus question, would like to stress that a just, lasting and peaceful settlement of this problem must be based on the unity, sovereignty and non-aligned status of Cyprus, and must guarantee the rights of both the Greek and the Turkish communities.
In supporting the endeavours of the United Nations in this respect we stress the need to dismantle foreign imperialistic bases in the area for they threaten the security and integrity not only of the island but also of the entire Mediterranean Sea basin.
My country also expresses its satisfaction at the conclusion in Geneva under the auspices of the United Nations of the agreement between Afghanistan and Pakistan to settle the question of the brother people of Afghanistan.
My country reiterates its support for the hopes and aspirations of the Korean people to reunify the two parts of Korea and calls for the creation of a favourable climate for this reunification without any foreign interference.
The situation in Central America and the Caribbean has become more volatile and dangerous as the peoples of Nicaragua Cuba El Salvador Grenada and Panama have been subjected to a series of blatant imperialist provocations and interventions. In emphasizing our support for the efforts of the Contadora Group and the Guatemala agreement as the appropriate basis for the solution of the problems in the area we proclaim our solidarity with those peoples in their honourable struggle for freedom and sovereignty.
This session is being held less than three months after the conclusion of the third special session of the General Assembly devoted to disarmament. Although that session was held at a time of international detente, especially in the area of negotiations on complex and intricate disarmament issues and coincided with the Moscow summit meeting between the two super-Powers it failed to achieve any tangible results, in spite of the world-wide interest shown and the hopes that mankind placed in it. We believe, however, that the convening of the discussion at that session can be regarded as one more moderate step on the thorny path to disarmament.
It seems that the whole world agrees that nuclear, chemical and other weapons of mass destruction represent the main threat to mankind. The complexity of this issue is increased by the determination of certain nuclear super-Powers to engage in the abhorrent race to develop new types of these weapons, devoting vast material resources to finance research and other programmes related to them. While mankind welcomes some aspects of detente and looks forward to more and better agreements on the reduction of stockpiles devastating nuclear weapons on our planet, it sees at the same time the development of terrifying programmes and plans to militarise outer space. In this context, we should like to refer in particular to the so-called Star Wars programme - the strategic defence initiative. The American Administration is determined to pursue this and to persuade the largest possible number of States to adopt it.
As a signatory of the Treaty on the Non-Proliferation of Nuclear Weapons, my country supports all regional and international efforts to curb the nuclear-arms race. As we welcome the recent agreement between the two super-Powers on the elimination of intermediate-range and shorter-range missiles, despite its serious limitations, we hope that the results of the Moscow summit will lead to enhanced detente, to further reductions of nuclear weapons and, ultimately, to their destruction. Until this goal is reached, we stress the need, pending attainment of this goal, for guarantees for non-nuclear States against the use or threat of use of these weapons. In this context, we affirm the right of these States to use nuclear energy for peaceful purposes. Nevertheless, the fact that the two racist regimes in occupied Palestine and South Africa have acquired nuclear capability confirms the belief in Africa and the Arab region in general that imbalance and Instability will continue in these two important regions.
We support the principle of establishing nuclear-weapon-free zones anywhere in the world, including Africa, the Mediterranean and the Middle East, although we believe that this goal will remain out of reach because circumstances favourable to its attainment have not been created.
As for Africa, the racist regime in Pretoria, with collaboration with certain major Western States, represents a stumbling-block to relieving the continent from the threat of the proliferation and use of nuclear weapons, which is the nightmare of African countries.
In the Middle East, the presence of the racist Zionist entity in the occupied territories of Palestine, its involvement in the Star Wars programme and its strategic collaboration with the United States represent a constant threat not only to the States of the region, but also to the States of the Mediterranean end African regions, especially if one takes into account the continuous nuclear collaboration between that entity and the racist regime in Pretoria. We reiterate in this respect that the persistence of certain Powers in supporting these two racist regimes intensifies tensions in both regions and represents a threat to international peace and security.
Another phenomenon that causes grave concern in Africa, in particular, and merits high priority today is the marked increase in the dumping of nuclear and toxic wastes in Africa by certain States, industrial concerns and transnational corporations. In strongly condemning these immoral practices, which are a crime against Africa and its peoples, we endorse the relevant resolution adopted by the Council of Ministers of the Organization of African Unity at its forty-eighth session. 
My country will always reaffirm the central role and major responsibility of the United Nations in the field of disarmament and the great importance of the World Disarmament Campaign and other United Nations initiatives to sensitise world public opinion and keep it informed about disarmament issues and the relationship between disarmament and development.
The current international economic situation is another important issue that could threaten international peace and security. The worsening of the economic crisis is shown by, inter alia, the sharp decline in the prices of commodities, the doubling of the external debt-burden of developing countries and the depletion of their financial resources, the prevalence of poverty, disease and famine as a result of drought and conflict and the policies of economic coercion adopted by certain developed countries which apply economic blockades and embargoes and impose unfair terms of trade.
There is no doubt that the main reason for this crisis is the imbalance inherent in the existing international economic order. All efforts to reform this unjust order have failed because they have been mere formalities with the aim of alleviating the crisis, but not at improving the order. The only way to reform it is by restructuring it in line with the realities of the current international economic and political circumstances, which are completely different from those at its inception.
The present economic order has become a major obstacle to developing countries, which did not take part in determining its nature, since most of them were subjected to imperialistic hegemony in its economic and political forms. The dilemma facing these countries following independence arises from the fact that the economic order does not respond to their just demand for equality and participation in international economic decision-making. 
The international community has recognized the need to change the international economic order. This was stated clearly in the resolution on the new international economic order adopted at the seventh special session of the General Assembly. Regrettably, it is clear now that recognizing reality is one thing, but having the will to change it is an entirely different matter. Many years have passed since the adoption of that resolution, but the intransigence of developed countries has hampered efforts aimed at changing the international economic order and implementing the United Nations resolutions on the new international economic order.
The developing countries are convinced that their economic and social development cannot be attained under the old order, so they are determined to change it. They have made strenuous efforts to this end since 'the late l960s. To these efforts we owe the establishment of the United Nations Conference on Trade and Development, the holding of the sixth and seventh special sessions of the General Assembly and the adoption of the proposals for the global round of negotiations and on the International Development Strategy.
Despite all these efforts, the hopes of the developing countries have not been fulfilled, because of the failure of developed countries to honour their commitments in the field of development assistance. The developing countries have realized that co-operation among themselves is the right way to bring about political and economic solidarity. This co-operation is also an important means of attaining economic and social development in those States. This co-operation acquired greater significance when the dialogue with developed States floundered, for the developed States wanted the dialogue to further their own interests, regardless of the critical needs of developing countries. 
Co-operation among developing countries has made considerable progress. My country, which has consistently supported this co-operation as a sound basis for the achievement of its development objectives, strives to consolidate this co-operation. It has concluded economic and technical co-operation agreements with a large number of developing countries, and has also provided them with long-term loans and assistance. We believe that the developing countries should not be over-optimistic concerning the outcome of the North-South dialogue, but should begin laying a sound foundation of co-operation among themselves, so as to enter upon these talks from a position of strength.
In conclusion, we express the hope that the results of this session will measure up to the aspirations of mankind for a better world in which peace, prosperity and justice prevail.
